Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 25, 2018

                                     No. 04-18-00183-CR

                                 Cornell Jackie DRUMMER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1991CR1948A
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice


        On June 8, 2018, appellant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). On August 31, 2018, appellant filed a pro se brief requesting
oral argument. On October 2, 2018, this court denied appellant’s request for oral argument and
set this appeal for on briefs submission. Appellant has now filed a pro se motion requesting this
Court to reconsider its determination that oral argument will not significantly aid the Court in
determining the legal and factual issues presented in the appeal. See TEX. R. APP. P. 39.1.
Appellant’s motion to reconsider is DENIED.

It is so ORDERED on October 25, 2018.
                                                              PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court